         Case 2:19-cv-06045-KSM Document 13 Filed 05/08/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CYNTHIA M. YELVERTON,                                      CIVIL ACTION

        Plaintiff,
                                                            NO. 19-6045-KSM
        v.

 LABORATORY CORPORATION OF
 AMERICA HOLDINGS, d/b/a LABCORP
 OF AMERICA,

        Defendant.



                                            ORDER

       AND NOW, 8th day of May, 2020, upon review of the Plaintiff’s Complaint (Doc. No.

1), Defendant’s Motion to Transfer Venue (Doc. No. 6), and Plaintiff’s Response (Doc. No. 10),

it is ORDERED that the Motion is GRANTED and this case is TRANSFERRED to the United

States District Court for the District of Delaware pursuant to 28 U.S.C. § 1404(a).



                                                     /s/KAREN SPENCER MARSTON
                                                     ____________________________________
                                                     KAREN SPENCER MARSTON, J.
